This is an application for leave to appeal from refusal of a writ of habeas corpus by John T. Landon, confined in the Maryland House of Correction on conviction for larceny.
He alleges that he is unlawfully detained because of his ignorance of law he did not know what steps to take to obtain legal advice, nor was he informed of his rights by the court to counsel, and he was therefore denied his civil and constitutional rights by not having an attorney to represent him.
He does not allege that he was unable to employ counsel nor does he allege that he was incapable of making his own defense.Olewiler v. Brady, 185 Md. 341, 44 A.2d 807; Nance v. Wardenof Maryland House of Correction, 189 Md. 112, 53 A.2d 554, 555;Blount v. Wright, 189 Md. 294, 55 A.2d 709; State ex rel.Cummings v. Warden of Maryland Penitentiary, 191 Md. 748,60 A.2d 179.
The mere fact that he was tried without the benefit of counsel to represent him does not indicate a lack of due process. Nancev. Warden of Maryland House of Correction, supra; Olewiler v.Brady, supra; Betts v. Brady, 316 U.S. 455, 62 S. Ct. 1252, 1262, 86 L. Ed. 1595.
Application denied, without costs. *Page 760